DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-29 are currently pending in the application.

Claim Objections
Claim 7, 21 are objected to because of the following informalities:  
Claim 7, line 1, is believed to be in error and should be revised as follows: 
-- The method of claim 5, 
since claim 5 is already dependent on claim 3 through claim 4.  
Claim 21, line 5, “a volume downstream” should be revised to: 
-- the [[a]] volume downstream --;
Claim 21, lines 6 & 7, “the first shut off valve” should be revised to: 
-- the first internal shut off valve--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2-9, 13, 14, 20-23
Claim 2, line 4, recites “wherein the first test pressure is preferably lower than a full fuel supply pressure”.  The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 & 14 both recite the limitation “generating a leakage alert signal”.  This renders the claim indefinite, as it is unclear if these “leakage alert signal” limitations are meant to be completely separate from the “leakage alert signal” of claim 2, or if they are meant to be the same alert signal.
Claim 28 recites “the third shut-off valve”.  There is insufficient antecedent basis for this limitation in the claim.  Note, a third shut-off valve was introduced in claim 27, however, claim 28 is dependent on claim 26.
Claims 3-9, 21 & 23 are rejected by virtue of dependence on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 16, 24-26, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szepek (US 2011/0100096).
Regarding independent claim 1, Szepek discloses a method for safe gas turbine startup, comprising the following steps: 
performing a leakage test of a fuel metering valve 20 (“gas control valves”) positioned along a fuel delivery line 14 and fluidly coupled with a combustor section of the gas turbine engine 12 (Para. 0009-11, “At some conditions, for example, startup of the gas turbine 12, it may be desired to determine if excess leakage exists in the fuel system 10 at the stop-speed ratio valve 22 and the plurality of gas control valves 20”), 
when the leakage test is successfully passed, initiating a gas turbine engine startup procedure (Para. 0013, “Typically, leakage through a valve is compared to a predetermined acceptable limit, and if the leakage exceeds the limit, the leakage may need to be corrected prior to continuing operation”; note, proceeding with engine startup when the leakage test is passed, i.e. when the leakage does not exceed the “predetermined acceptable limit”, is implied). 
Note, the limitation “when the leakage test is successfully passed…” is a contingent limitation, and depends on the condition of the leakage test being successfully passed.  The claim does not appear to require any further step if the condition is not met, and consequently, the claimed method could be satisfied merely by performing the step of performing a leakage test on the fuel metering valve and having the test indicate a failure.  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met
Regarding claim 12, Szepek discloses the method of claim 1, further comprising a step of leak checking of at least a first internal shut off valve 22 arranged along the fuel delivery line 14 (Para. 0011, “To evaluate stop-speed ratio valve 22 leakage flow, an auxiliary stop cavity vent valve 36 disposed at the auxiliary stop cavity vent 26 and the P2 cavity vent valve 34 are closed and the auxiliary stop valve 24 is opened to pressurize the P1 cavity 28. P2 cavity 32 pressure is then monitored for an unacceptable rate of change that indicates unacceptable leakage from the P1 cavity 28 into the P2 cavity 32 via the stop-speed ratio valve 22”). 
Regarding claim 16, Szepek discloses the method of claim 1, wherein during the step of initiating the gas turbine engine startup, functionality of the fuel metering valve 20 is monitored and, if a functionality failure is detected, engine startup is aborted (Para. 0012-13, the fuel metering valve is monitored for leakage, and should the leakage exceed a “predetermined acceptable limit”, “the leakage may need to be corrected prior to continuing operation”, i.e. the startup would be halted to address the leakage). 
Regarding independent claim 24, Szepek discloses a gas turbine engine 12, comprising: 
an air compression section; a combustor section; a turbine section (a compressor, combustor, and turbine are implicit features of a gas turbine engine); 
a fuel supply system 10 (Szepek Fig. 1) comprised of a fuel delivery line 14 and a valve arrangement (see the various valves 20, 22, 24) positioned along said fuel delivery line adapted to deliver fuel to the combustor section (Szepek Fig. 1, Para. 0009); 
wherein the valve arrangement further comprises: 
sequentially arranged shut off valves 22, 24 (Szepek Fig. 1, a “stop-speed ratio valve 22” and an “auxiliary stop valve 24”, Para. 0010); 
gas control valve”, Para. 0009), positioned downstream of the shut off valves (Szepek Fig. 1) and adapted to deliver fuel to the combustor section (Para. 0009, “a plurality of gas control valves 20 therein, for example, one gas control valve 20 disposed at each fuel line 14, to control a flow of fuel from the supply header 18 through the associated fuel line 14”); 
a pressure measuring arrangement (Para. 0011-0012, means to monitor the pressure in the cavities 28 & 32 are discussed) adapted to measure fuel pressure in at least one portion of the fuel delivery line 14 upstream of the fuel metering valve 20 (the portions 28 & 32 of the fuel line 14 have their pressures measured during the leakage testing to monitor for a pressure rate of change indicative of a leak). 
Regarding claim 25, Szepek discloses the gas turbine engine of claim 24, wherein the valve arrangement 20, 22, 24 and the pressure measuring arrangement (Para. 0011-12) are adapted to establish a test pressure P1 within a section 28 of the fuel delivery line 14 upstream from the fuel metering valve 20, said test pressure being below a full fuel supply pressure, and to detect a pressure drop in said section while the fuel metering valve is closed [functional language] (Para. 0011-12, the cavity 28 upstream of the fuel metering valve is pressurized, and a rate of change of the pressure is monitored to compare to an unacceptable rate of change indicative of a leak).   
Note regarding the functional language, it has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.  In this case, the apparatus of Szepek is capable of performing the recited function of the claims, 
Regarding claim 26, Szepek discloses the gas turbine engine of claim 24, wherein the valve arrangement comprises a first shut off valve 24 and a second shut off valve 22 arranged in sequence upstream from the fuel metering valve 20 (Szepek Fig. 1, Para. 0010). 
Regarding claim 29, Szepek discloses the gas turbine engine of claim 26, further comprising a venting arrangement 26, 30 (“auxiliary stop cavity vent 26” and “a P2 cavity vent 30” with respective vent valves 36 & 34) adapted to selectively vent sections 28 & 32 of the fuel delivery line 14 between sequentially arranged valves 24, 22 & 20 of the valve arrangement (Para. 0010-11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Szepek in view of Crowley (US 2017/0321608).
Regarding claim 2, Szepek discloses the method of claim 1, wherein the step of performing the leakage test of the fuel metering valve (33) further comprises the following steps: 
establishing a first test pressure P2 in a closed volume 32 upstream of the fuel metering valve 20, while the fuel metering valve is closed (Para. 0012, “To evaluate leakage through the plurality of gas control valves 20, the stop-speed ratio valve 22 is opened to pressurize the P2 cavity 32, then closed. ”); 
wherein said first test pressure is preferably lower than a full fuel supply pressure (see 112(b) rejection above); 
detecting a pressure drop upstream of the fuel metering valve (Para. 0012, “Pressure of the P2 cavity is again monitored for a rate of change that is indicative of unacceptable leakage through the plurality of gas control valves 20”; Para. 0013, the rate of change in pressure is monitored against a “predetermined acceptable limit”); 
determining if the pressure drop is above a threshold value (Para. 0013, “leakage through a valve is compared to a predetermined acceptable limit, and if the leakage exceeds the limit, the leakage may need to be corrected prior to continuing operation”);
if the pressure drop is below the threshold value, executing a further step of the startup procedure (Para 0011, proceeding with engine startup when the leakage test is passed, i.e. when the leakage does not exceed the “predetermined acceptable limit”, is implied). 
Szepek fails to disclose if the pressure drop is above the threshold value, generating a leakage alert signal.
Crowley teaches a leak detection system for a gas turbine engine fuel system, wherein one or more alerts are communicated in response to an abnormality detected by a fuel observation assembly 66 meeting at least one predetermined criterion, such as a predefined threshold relating to excessive fuel leakage (Para. 0066).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of generating a leakage alert signal, as taught by Crowley, to the method of Szepek, in order to provide an announcement of a leakage exceeding a 
Regarding claim 3, Szepek in view of Crowley teaches the method of claim 2, and Szepek further teaches wherein the step of establishing the first test pressure comprises the steps of: 
establishing a full fuel supply pressure in at least a portion of the closed volume upstream of the fuel metering valve 20 (within the cavity 32, Para. 0012, “To evaluate leakage through the plurality of gas control valves 20, the stop-speed ratio valve 22 is opened to pressurize the P2 cavity 32, then closed”); 
wherein the full fuel supply pressure is higher than the first test pressure (the valve 22 is opened to pressurize the cavity 32 to an initial pressure); reducing the pressure from the full fuel supply pressure to said first test pressure (the pressure within the cavity 32 is reduced, with the rate of change monitored for a short time period, Para. 0012-13). 
Regarding claim 4, Szepek in view of Crowley teaches the method of claim 3, and Szepek further teaches wherein said closed volume upstream of the fuel metering valve 20 includes a portion of the fuel delivery line comprised between an external shut off valve 24 (“auxiliary stop valve”) and the fuel metering valve 20 (Szepek Fig. 1, the cavity 32 is part of the fuel line between the valve 24 and metering valve 20; note, the claim does not specify with respect to what the “external shut off valve” is external to). 
Regarding claim 5, Szepek in view of Crowley teaches the method of claim 4, and Szepek further teaches wherein between the fuel metering valve 20 and the external shut off valve 24 at least a first internal shut off valve 22 (“stop-speed ratio valve
Regarding claim 6,  Szepek in view of Crowley teaches the method of claim 5, but fails to teach wherein between the fuel metering valve and the first internal shut off valve at least a second internal shut off valve is arranged. 
However, with regards to the limitations “a second internal shut off valve” between the first internal shut off valve and the fuel metering valve that Szepek in view of Crowley fails to teach, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI,B.
Accordingly, since the applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103 because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts.  In this case, since Szepek discloses that leakages within the fuel supply system at the valve 22 is a concern (Para. 0002), duplicating the valve for sake of redundancy would have been an obvious solution to pursue, providing a redundant feature in the event that the initial valve fails during operation, necessitating immediate mitigation.
Regarding claim 7,  Szepek in view of Crowley teaches the method of claim 5, when depending upon claim 3, and Szepek further teaches the following steps: 
pressurizing a volume 28 (P1 cavity) between the external shut off valve 24 and the first internal shut off valve 22 at full fuel supply pressure (Para. 0011); 
closing the external shut off valve 24 and reducing the pressure in the volume between the external shut off valve 24 and the first internal shut off valve 22 (Para. 0011, “To evaluate stop-speed ratio valve 22 leakage flow, an auxiliary stop cavity vent valve 36 disposed at the auxiliary stop cavity vent 26 and the P2 cavity vent valve 34 are closed and the auxiliary stop valve 24 is opened to pressurize the P1 cavity 28. P2 cavity 32 pressure is then monitored for an unacceptable rate of change that indicates unacceptable leakage from the P1 cavity 28 into the P2 cavity 32 via the stop-speed ratio valve 22”). 
Regarding claim 8, Szepek in view of Crowley teaches the method of claim 7, and Szepek further teaches the step of opening the first internal shut off valve 22 to pressurize the volume 32 between the external shut off valve 24 and the fuel metering valve 20 at said first test pressure (Para. 0012, “To evaluate leakage through the plurality of gas control valves 20, the stop-speed ratio valve 22 is opened to pressurize the P2 cavity 32, then closed”). 
Regarding claim 20, Szepek in view of Crowley teaches the method of claim 5, and Szepek further teaches a leakage test for the first internal shut off valve 22 (Para. 0011, “To evaluate stop-speed ratio valve 22 leakage flow, an auxiliary stop cavity vent valve 36 disposed at the auxiliary stop cavity vent 26 and the P2 cavity vent valve 34 are closed and the auxiliary stop valve 24 is opened to pressurize the P1 cavity 28. P2 cavity 32 pressure is then monitored for an unacceptable rate of change that indicates unacceptable leakage from the P1 cavity 28 into the P2 cavity 32 via the stop-speed ratio valve 22”).
Regarding claim 22, Szepek in view of Crowley teaches the method of claim 6, but fails to further teach a leakage test for the second internal shut off valve. 
Szepek does teach performing a leakage test on the first internal shut off valve 22 (Para. 0011), and that it is known to perform valve leakage tests prior to startup (Para. 0002).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to also perform a leakage test on the second internal shut off valve in a similar manner as the leakage test of the first internal shut off valve, in order to detect a leakage .  

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Szepek in view of Selstad (US 2017/0114726).
Regarding claim 10 & 11, Szepek discloses the method of claim 1, but fails to disclose further comprising a full-stroke test step of the fuel metering valve; wherein the full-stroke test step is performed prior to the leakage test of the fuel metering valve. 
Selstad teaches testing a fuel metering valve 18 of a gas turbine engine by performing a range of movement test for a given initial gain (interpreted as a “full-stroke” test; Para. 0046-47) following a performance of a task (e.g. after shutdown following delivering fuel to the gas turbine engine, Para. 0049, see chart of Fig. 4, the testing 108 is performed after an engine shutdown, and before the next startup and operation cycle 104 in the control loop), to determine a new gain to achieve a predetermined degree of movement, compensating for gradual wear/erosion or coking/lacquering of the valve (Selstad Fig. 3 & 4, Para. 0032, 0047-49, “by actively calculating the actual capability of the valve or actuator, a means is provided to adaptively adjust the valve EEC gain in order to maintain a constant loop gain or system bandwidth (Kbw=Kact*Kamp). … this allows the system to trend the actuator or valve for potential fuel lacquering or coking effects of screens or other devices that could cause sluggish performance in actuator or valve as well as deleterious effects that may cause the valve or actuator to operate faster. See for example, the graph 30 illustrated in FIG. 3. Line 32 illustrates a valve or actuator that is trending to become slower while line 34 illustrates a valve or actuator that is trending to become faster.”).
.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szepek in view of Sepulveda (US 4,417,439).
Regarding claim 15, Szepek discloses the method of claim 1, but fails to disclose wherein the step of initiating the gas turbine engine startup comprises the steps of: delivering metered amount of fuel through the fuel metering valve to the combustor section of the gas turbine engine; igniting a fuel/air mixture in the combustor section of the gas turbine engine. 
Sepulveda teaches gas turbine engine startup includes the steps of delivering metered amount of fuel through the fuel metering valve to the combustor section of the gas turbine engine (Col. 1, ln. 31-33, “The total fuel flow is metered by a fuel control and distributed by a diverter valve to the fuel manifolds communicating with these nozzles”); 
igniting a fuel/air mixture in the combustor section of the gas turbine engine (Col. 1, ln. 34-43, “In a conventional gas turbine engine, as the JT9D engine model, supra, starting fuel flow …is provided to all fuel nozzles, and as noted above, the distribution is even through all the nozzles. The fuel is typically atomized by pressure or aerated and mixes with air to form a combustible mixture. Combustion is initiated by exposing this mixture to a high energy igniter which remains activated for a given period of time, until at least after, combustion ensues”). 
It is noted that the use of a known technique  (in this case the engine startup procedure taught by Sepulveda), to improve a similar devices  (in this case the use of the engine startup procedure taught in Sepulveda to start the engine of Szepek)  was an obvious extension of prior art teachings, KSR, MPEP 2141 III C.  As taught by Sepulveda, metering fuel into a combustor via a plurality of fuel nozzles, and igniting a fuel/air mixture with an igniter, is a conventional technique in a gas turbine engine, and one skilled in the art would know to incorporate such a step for gas turbine engine startup.

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Szepek in view of Sherman (US 2014/0094978)
Regarding claims 17 & 18, Szepek discloses the method of claim 16, but fails to disclose wherein during the step of initiating the gas turbine engine startup, a fuel metering valve position feedback signal is acquired; and wherein if the feedback signal is above a feedback signal threshold, startup is aborted; or wherein during the step of initiating the gas turbine engine startup, a mismatch between a control signal and a feedback signal of the fuel metering valve is detected and, if said mismatch is above a mismatch threshold, startup is aborted. 
Sherman teaches a method of detecting a functionality error in a fuel valve (Para. 0029, an actuator of a fuel valve that determines its position) by monitoring a feedback signal responsive to a reference command/control signal, and the reference command/control signal and feedback signal are compared for any mismatch, and should a mismatch (“discrepancy”) occur, 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the steps of monitoring a feedback signal and control signal-feedback signal mismatch of a fuel valve, as taught by Sherman, to the method of Szepek, in order to provide monitoring of the fuel metering valve for potential oscillatory errors that would cause system instability and poor performance (Sherman Para. 0007, 0078).  Such monitoring would be obvious to implement during the startup procedure, in order to determine fuel metering valve functionality issues prior to starting the engine, such that the errors can be rectified prior to engine operation.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Szepek in view Purani (US 2012/0130553).
Regarding claim 19, Szepek discloses the method of claim 1, but fails to disclose wherein during the step of initiating the gas turbine engine startup, pressure in the fuel delivery line upstream of the fuel metering valve is monitored and wherein, if said pressure exceeds a maximum pressure threshold, startup is aborted. 
Purani teaches a safety controller 20 (“SIS controller”) for a gas turbine system 10, configured to monitor a fuel gas supply pressure in a fuel delivery line upstream of a fuel metering valve (with pressure sensors 62, Purani Fig. 2A, the pressure is sensed in the fuel delivery line upstream of the engine, and thus upstream of any metering valves of the engine The SIS controller 20 may abort operation of the system by sending an emergency shutdown signal to the turbine-generator controller 16 if various conditions occur. Such conditions may include, for example, a fire or gas leak, activation of the turbine system emergency shutdown, turbine exhaust temperature above a set point, loss of gas fuel indicator, gas supply pressure above a first threshold or below a second threshold”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of monitoring a pressure in the fuel delivery line for pressures in excess of a threshold, as taught by Purani, into the method of Szepek, in order to improve the safe operation of the gas turbine engine to industry standards (Purani Para. 0014).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Szepek.
Regarding claim 27, Szepek discloses the gas turbine engine of claim 26, but fails to disclose wherein the valve arrangement further comprises a third shut off valve between the second shut off valve and the fuel metering valve. 
However, with regards to the limitations “a third shut off valve between the second shut off valve and the fuel metering valve” that Szepek fails to teach, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI,B.
Accordingly, since the applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in 
Regarding claim 28, Szepek teaches the gas turbine engine of claim 27 (interpreted as dependent on claim 27 for sake of examination, which introduced the third shut-off valve), wherein the pressure measuring arrangement comprises one or more of the following: 
a pressure transmitter between the first shut off valve 24 and the second shut off valve 22; 
a pressure transmitter between the second shut off valve 22 and the fuel metering valve 20 (Szepek Fig. 1; Para. 0011-13, the pressure in cavities 28 & 32 are monitored for changes in pressure over time, which implies a “pressure transmitter” between each of the valves 24, 22 & 20). 
Szepek thus far fails to disclose a pressure transmitter between the second shut off valve and the third shut off valve. 
Szepek does teach performing a leakage test on the second shut off valve 22 by measuring a pressure of the cavity 28 between the first shut off valve 24 and second shut off valve 22 (Para. 0011), and that it is known to perform valve leakage tests prior to startup (Para. 0002).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to also perform a leakage test on the third internal shut off valve in a similar manner as the leakage test of the second shut off valve, in order to detect a leakage of 

Allowable Subject Matter
Claims 9, 13-14, 21, 23 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892and not relied upon is considered pertinent to applicant's disclosure for disclosing various leak detection methods and systems, and other valve monitoring arrangements.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741